UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2016 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-09273 MOCON, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0903312 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 7500 Mendelssohn Avenue North, Minneapolis, Minnesota 55428 (Address of principal executive offices) (Zip code) (763) 493-6370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ☒ NO ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ☒ NO ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer (do not check if a smaller reporting company) ☐ Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ☐ NO ☒ As of May 2, 2016, we had 5,794,000 common shares issued and outstanding. MOCON, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarter Ended March 31, 2016 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets March 31, 2016(Unaudited) and December31, 2015 1 Condensed Consolidated Statements of Income(Unaudited) Three-months endedMarch 31, 2016 and 2015 2 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three-months ended March 31, 2016 and 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) Three-months ended March 31, 2016 and 2015 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5-11 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20-21 PART II. OTHER INFORMATION Item 1 Legal Proceedings 22 Item 1A Risk Factors 22 Item 2. Unregistered Sales of Equity Securities, Use of Proceeds and Issuer Purchases of Equity Securities 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6 Exhibits 23 Signatures 24 Exhibit Index 25 In this report, references to “MOCON,” “the Company,” “we,” “our,” or “us,” unless the context otherwise requires, refer to MOCON, Inc. and its subsidiaries. All trademarks or trade names referred to in this report are the property of their respective owners. PART I. FINANCIAL INFORMATION Item 1. Financial Statements MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in thousands, except share amounts) March 31 December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 5,962 $ 6,344 Trade accounts receivable, less allowance for doubtful accounts of $167 in 2016 and $141 in 2015 10,228 8,786 Other receivables 161 326 Inventories 7,726 7,790 Prepaid income taxes 479 559 Prepaid expenses, other 1,194 897 Total current assets 25,750 24,702 Property, plant and equipment, net of accumulated depreciation of $8,630 in 2016 and $8,154 in 2015 5,841 5,995 Goodwill 7,697 7,437 Intangible assets, net 8,999 8,986 Other assets 91 88 Deferred income taxes 216 211 TOTAL ASSETS $ 48,594 $ 47,419 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current maturities of notes payable $ 63 $ 65 Accounts payable 3,411 3,033 Accrued compensation and related expenses 3,092 3,969 Other accrued expenses 1,068 811 Accrued product warranties 242 223 Dividends payable 637 637 Deferred revenue 1,383 862 Total current liabilities 9,896 9,600 Revolving lines of credit 2,850 2,793 Notes payable 79 93 Obligations to former employees 36 34 Deferred income taxes 1,199 1,227 Accrued income taxes 201 201 Total noncurrent liabilities 4,365 4,348 Total liabilities 14,261 13,948 Shareholders' equity: Capital stock – undesignated. Authorized 3,000,000 shares; none issued and outstanding in 2016 and 2015 - - Common stock – $0.10 par value. Authorized 22,000,000 shares; issued and outstanding 5,794,000 shares in 2016 and 5,792,126 shares in 2015 579 579 Additional paid-in capital 7,616 7,412 Retained earnings 30,461 30,700 Accumulated other comprehensive loss ) ) Total shareholders' equity 34,333 33,471 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 48,594 $ 47,419 See accompanying notes to condensed consolidated financial statements. -1- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited - expressed in thousands, except per share amounts) Three Months Ended March 31 Revenue: Products $ 11,384 $ 12,169 Services 2,812 2,504 Consulting 534 687 Total revenue 14,730 15,360 Cost of revenue: Products 4,970 5,281 Services 1,174 1,053 Consulting 482 547 Total cost of revenue 6,626 6,881 Gross profit 8,104 8,479 Selling, general and administrative expenses 6,138 6,271 Research and development expenses 1,203 1,069 Operating income 763 1,139 Other income (expense), net ) 251 Income before income taxes 728 1,390 Income tax expense 240 482 Net income $ 488 $ 908 Net income per common share: Basic $ 0.08 $ 0.16 Diluted $ 0.08 $ 0.16 Weighted average common shares outstanding: Basic 5,797 5,742 Diluted 5,816 5,837 Cash dividends declared per common share $ 0.11 $ 0.11 See accompanying notes to condensed consolidated financial statements. -2- MOCON, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited - expressed in thousands) Three Months Ended March 31 Net income $ 488 $ 908 Other comprehensive income (loss): Cumulative translation adjustment 897 ) Comprehensive income (loss) $ 1,385 $ ) See accompanying notes to condensed consolidated financial statements. -3- MOCON, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - expressed in thousands) Three Months Ended March 31 Cash flows from operating activities: Net income $ 488 $ 908 Adjustments to reconcile net income to net cash provided by operating activities: Share-based compensation expense 186 161 Change in fair value of derivative instrument - 11 Loss on disposition of long-term assets 18 6 Depreciation and amortization 689 605 Deferred income taxes ) ) Excess tax benefit from employee stock plans - (1 ) Changes in operating assets and liabilities: Trade accounts receivable, net ) ) Other receivables 174 ) Inventories 165 ) Prepaid income taxes ) 237 Prepaid expenses, other ) ) Accounts payable 399 ) Accrued compensation and related expenses ) ) Other accrued expenses 121 312 Accrued product warranties 16 83 Accrued income taxes 276 255 Deferred revenue 498 890 Net cash provided by operating activities 93 794 Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property and equipment 43 9 Cash paid for patents and other intangible assets (8 ) ) Other - (1 ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from the revolving lines of credit 850 5,843 Payments on the revolving lines of credit ) ) Payments on notes payable and seller financed note payable ) ) Proceeds from the exercise of stock options 19 106 Excess tax benefit from employee stock plans - 1 Dividends paid ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents 205 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period 6,344 6,332 End of period $ 5,962 $ 5,300 Supplemental disclosures of cash flow information: Cash paid during the period for income taxes $ 205 $ 114 Cash paid during the period for interest $ 26 $ 9 Supplemental schedule of noncash investing and financing activities: Dividends accrued $ 637 $ 632 Purchases of prepaid expenses, fixed assets and intangibles in accounts payable $ 142 $ 470 Transfers of inventory to fixed assets $ 32 $ 10 See accompanying notes to condensed consolidated financial statements. -4- MOCON, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED MARCH 31, 2016 (Unaudited) Note 1 – Condensed Consolidated Financial Statements The condensed consolidated balance sheet as of March 31, 2016, the condensed consolidated statements of income and comprehensive income (loss), for the three-months ended March 31, 2016 and 2015 have been prepared in accordance with accounting principles generally accepted in the United States of America. These interim unaudited condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows at March 31, 2016, and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three-month period ended March 31, 2016 are not necessarily indicative of operating results for the full year. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the fiscal year ended December31, 2015, previously filed with the Securities and Exchange Commission. MOCON Inc. and its subsidiaries, develops, manufacturers and markets measurement, analytical, monitoring and consulting services for customers in the barrier packaging, food, pharmaceutical, consumer products, industrial hygiene, environmental, air quality monitoring, oil and gas exploration and other industries throughout the world. We report our operating segments as Package Testing Products and Services (“Package Testing”), Permeation Products and Services (“Permeation”), and Industrial Analyzers Products and Services and Other (“Industrial Analyzers and Other”) for financial reporting purposes. Principles of Consolidation The consolidated financial statements include our accounts and our wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Note 2 – Inventories Inventories consist of the following (expressed in thousands): March 31, December 31, Finished products $ 1,555 $ 1,366 Work-in-process 2,280 2,375 Raw materials 3,891 4,049 Total Inventory $ 7,726 $ 7,790 -5- Note 3 – Net Income Per Common Share Basic net income per common share is computed by dividing net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per common share is computed using the treasury stock method to compute the weighted average common stock outstanding assuming the conversion of potential dilutive common shares. The following table presents a reconciliation of the denominators used in the computation of net income per common share – basic, and net income per common share – diluted, for the three-months ended March 31, 2016 and 2015 (expressed in thousands): Three Months Ended March 31, Weighted shares of common stock outstanding - basic 5,797 5,742 Dilutive impact of share-based awards 19 95 Weighted shares of common stock outstanding - diluted 5,816 5,837 Outstanding stock options totaling 666,235 and 145,200 for the three-months ended March 31, 2016 and March 31, 2015, respectively, were excluded from the net income per common share calculation because the shares would be anti-dilutive. Note 4 – Goodwill and Intangible Assets The changes in the carrying amount of goodwill for the three-month period ended March 31, 2016 were as follows (expressed in thousands): Package Industrial Testing Permeation Analyzers & Other Total Balance as of December 31, 2015 $ 4,967 $ 1,860 $ 610 $ 7,437 Foreign currency translation 198 62 - 260 Balance as of March 31, 2016 $ 5,165 $ 1,922 $ 610 $ 7,697 We test goodwill for impairment annually at the reporting unit level using a fair value approach. We will perform our annual impairment test for goodwill in the fourth quarter or earlier if impairment indicators are identified. -6- Other intangible assets (all of which are being amortized except projects in process) are as follows (expressed in thousands): As of March 31, 2016 Accumulated Cost Amortization Net Patents $ 1,874 $ ) $ 1,418 Trademarks and trade names 3,455 ) 2,636 Developed technology 6,386 ) 3,548 Customer relationships 747 ) 415 Internally developed software 1,085 ) 904 Other intangibles 214 ) 78 $ 13,761 $ ) $ 8,999 As of December 31, 2015 Accumulated Cost Amortization Net Patents $ 1,844 $ ) $ 1,405 Trademarks and trade names 3,321 ) 2,570 Developed technology 6,121 ) 3,570 Customer relationships 716 ) 418 Internally developed software 1,085 ) 931 Other intangibles 214 ) 92 $ 13,301 $ ) $ 8,986 Total amortization expense for the three-months ended March 31, 2016 and March 31, 2015 was $299,000 and $289,000, respectively. Projects in process are not amortized until the patent or trademark is granted by the regulatory agency or the asset is ready for use. Estimated amortization expense for the remainder of 2016 and each of the four succeeding fiscal years and thereafter based on the intangible assets as of March 31, 2016 is as follows (expressed in thousands): $ 892 1,161 1,129 1,125 1,123 2021 & Thereafter 2,891 $ 8,321 Note 5 – Accumulated Other Comprehensive Income (Loss) Adjustments to accumulated other comprehensive income (loss) consist of the following (expressed in thousands): Three Months Ended March 31, Beginning balance $ ) $ ) Foreign currency translation adjustments 897 ) Accumulated other comprehensive (loss) $ ) $ ) -7- Note 6 – Warranty We provide a warranty for most of our products. Warranties are for periods ranging from ninety days to one year, and cover parts and labor for non-maintenance repairs. Operator abuse, improper use, alteration, damage resulting from accident, or failure to follow manufacturer’s directions are excluded from warranty coverage. Warranty expense is accrued at the time of sale based on historical claims experience. Generally, warranty reserves are also accrued for special rework campaigns for known major product modifications. We also offer extended warranty service contracts for select products when the factory warranty period expires. Warranty provisions and claims for the three-months ended March 31, 2016 and March 31, 2015 were as follows (expressed in thousands): Three Months Ended March 31, Beginning balance $ 223 $ 285 Warranty provisions 144 200 Warranty claims ) ) Ending Balance $ 242 $ 354 Note 7 – Debt Notes payable consists of the following (expressed in thousands): March 31, December 31, Capital Leases $ 142 $ 158 Less current portion of long-term notes payable 63 65 Total long-term notes payable $ 79 $ 93 In the U.S., we have a $10.0 million secured revolving line of credit with a maturity date of August 26, 2018. Interest is charged monthly at one-month LIBOR (0.44 percent) plus 1.50 basis points which totaled 1.94 percent at March 31, 2016 and 1.74 percent at December 31, 2015. The line of credit is secured by our assets with the exception of the number of shares of outstanding stock of Dansensor that exceeds 65 percent of the shares outstanding. We had $2.9 million and $2.8 million outstanding on the line of credit at March 31, 2016 and December 31, 2015. Additionally, Dansensor has a DKK 10 million (approximately $1.5 million) available line of credit of which no amounts were outstanding as of March 31, 2016 and December 31, 2015 . Outstanding borrowings on the Denmark line of credit are charged interest at 4.35 percent per year. We are subject to various financial and restrictive covenants in the bank Credit Agreement, including maintaining certain financial ratios and limits on incurring additional indebtedness, acquisitions, making capital and lease expenditures and making share repurchases. We are in compliance with our debt covenants at March 31, 2016 and expect to remain in compliance through the next twelve months . -8- As of March 31, 2016, the future minimum principal payments of the notes payable for the remainder of 2016 and each of the three succeeding fiscal years to the maturity of the note are as follows (expressed in thousands): $ 49 56 37 Total $ 142 Note 8 – Realignment Expenses During 2015, we implemented a Realignment Plan in order to simplify our business structure by reducing the number of legal entities and by combining the sales and marketing teams of our Package Testing and Permeation segments under common leadership. As of December 31, 2015 approximately $483,000 was included in Accrued Compensation and related expenses and approximately $137,000 was included in Accounts payable on the consolidated balance sheet. During the three-months ended March 31, 2016 no additional amounts were expensed and cash payments were approximately $508,000 related to the Realignment Plan. As of March 31, 2016 approximately $112,000 is included in Accrued compensation and related expenses on the consolidated balance sheet and is expected to be paid by December 31, 2016. Note 9 – Income Taxes Our provision for income tax expense was 33 percent and 35 percent of income before income taxes for the three-months ended March 31, 2016 and March 31, 2015, respectively. The rate in the three-months ended of March 31, 2016 and March 31, 2015 were lower than the statutory rate due primarily to the effect of foreign operations where tax rates tend to be lower, the domestic manufacturing deduction and the research credit. The decrease in the effective tax rate for 2016 as compared to 2015 is primarily due to permanent enactment of the research and development credit whereby previously the related tax credit was not in the effective tax rate until enacted later in the year. As of March 31, 2016 and December 31, 2015, the liability for gross unrecognized tax benefits was $187,000. With the exception of lapsing statutes of limitation it is expected that the amount of unrecognized tax benefits for positions which we have identified will not materially change in the next twelve months. Note 10 – Share-Based Compensation Stock Option Plans As of March 31, 2016, we have reserved 374,957 shares of common stock for options and other share-based incentive awards that are still available for grant under our 2006 and 2015 stock incentive plans, and 782,160 shares for options that have been granted under either the 2006 or 2015 stock incentive plan. We issue new shares of common stock upon exercise of stock options. -9- Amounts recognized in the condensed consolidated financial statements related to share-based compensation are as follows (expressed in thousands): Three Months Ended March 31, Total cost of share-based compensation $ 186 $ 161 Amount of income tax benefit recognized in earnings - ) Amount charged against net income $ 186 $ 140 The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model (Black-Scholes). We use historical data to estimate the expected price volatility, expected option life and expected forfeiture rate. Our estimates are based on expected volatility for awards granted on daily historical trading data of our common stock for a period equivalent to the expected term of the award. The risk-free interest rate is based on the U.S. Treasury yield curve in effect at the time of grant for the estimated life of the option. We estimate the expected term consistent with historical exercise and cancellation activity of its previous share-based grants with a seven or ten year as applicable contractual term. Forfeitures are based on historical experience. The dividend yield is calculated based upon the dividend payments made during the prior four quarters as a percent of the average stock price for that period. A summary of the option activity for the first three months of 2016 is as follows (expressed in thousands, except share and per share amounts) : Weighted Weighted Average Aggregate Average Remaining Intrinsic Exercise Contractual Value Shares Price Term (in thousands) Options outstanding, December 31, 2015 797,378 $ 14.91 $ 453 Granted - Exercised ) 11.09 - - Cancelled or expired ) 15.58 - - Options outstanding, March 31, 2016 782,160 $ 14.92 $ 261 Options exercisable, March 31, 2016 497,485 $ 14.91 $ 252 The total intrinsic value of options exercised was $7,000 and $142,000 during the three-months ended March 31, 2016 and March 31, 2015, respectively. As of March 31, 2016, there was $769,000 of total unrecognized compensation cost related to unvested share-based compensation granted under our plans. That cost is expected to be recognized over a weighted-average period of 0.9 years. The total fair value of option shares vested during the three-months ended March 31, 2016 and March 31, 2015 was zero and $88,000, respectively. Employee Stock Purchase Plan On May 27, 2015, our shareholders approved the 2015 Employee Stock Purchase Plan (“Purchase Plan”) whereby 50,000 shares of common stock will be available for future sale. The first offering period began on January 1, 2016 and provides participants an option to purchase shares of our common stock at a price per share equal to 85 percent of the value of the share of common stock at the beginning or end of the offering period (whichever is less). -10- Note 11 – Business Segments We have four operating segments, structured by differences in products and services, that are regularly reviewed by our chief operating decision maker to make decisions about allocating resources and assessing segment performance. The segment performance is evaluated at segment operating income which is defined as gross profit less selling, general and administrative expenses and research and development expenses. General corporate expenses, including costs associated with various support functions such as human resources, information technology, finance and accounting, and general and administrative costs, are allocated to the reportable segments primarily on the basis of segment gross margin. Our four operating segments have been aggregated into three reportable segments. We aggregated our Other Products and Services operating segment into the Industrial Analyzers Products and Services segment based on minimal business activity and materiality. The Package Testing segment provides customers with the ability to assess package performance, shelf-life, package improvement, cost reduction, sustainability and product safety using Modified Atmosphere Packaging and other technologies. The Permeation segment includes instruments and services that measure the rate at which various gases and vapors permeate through a variety of materials. The Industrial Analyzers and Other segment includes advanced gas analysis and monitoring instrumentation used in applications such as oil and gas exploration, beverage and specialty gas analysis, industrial hygiene and safety, food safety, environmental air monitoring and homeland security. The accounting policies of the reportable segments are the same as those described in Note 1 to the Consolidated Financial Statements found in our Annual Report on Form 10-K for the fiscal year ended December 31, 2015. Intersegment revenue for the three months ended March 31, 2016 and March 31, 2015 were insignificant. Financial information by reportable segment for the three-months ended March 31, 2016 and March 31, 2015 is as follows (expressed in thousands): Three Months Ended March 31, 2016 Revenue Operating Income (loss) Package Testing $ 7,002 $ Permeation 5,283 Industrial Analyzers and Other 2,445 ) Total $ 14,730 $ 763 Three Months Ended March 31, 2015 Revenue Operating Income (loss) Package Testing $ 6,756 $ 887 Permeation 6,102 678 Industrial Analyzers and Other 2,502 ) Total $ 15,360 $ 1,139 -11- Item 2.
